     Case: 1:17-md-02804-DAP Doc #: 1393 Filed: 02/26/19 1 of 2. PageID #: 38584



                                          Case No. 18-4115

                                 UNITED STATES COURT OF APPEALS
                                      FOR THE SIXTH CIRCUIT

                                              ORDER



In re: NATIONAL PRESCRIPTION OPIATE LITIGATION

------------------------------

ANGEL BOLTON, CHRISTOPHER BOLTON, as surviving children of Kevin Bolton,
deceased

               Plaintiffs - Appellees

v.

FRANK BYNES, JR.

               Defendant

PEMBROKE PHARMACY, INC.; WILLIE C. CONLEY

               Defendants - Appellants


AMERISOURCEBERGEN DRUG CORPORATION; CARDINAL HEALTH, INC;
MCKESSON CORPORATION; PURDUE PHARMA, L.P., dba Purdue Pharma (Delaware)
Limited Partnership; PURDUE PHARMA, INC.; PURDUE FREDERICK COMPANY, INC;
TEVA PHARMACEUTICALS USA, INC.; TEVA PHARMACEUTICAL INDUSTRIES LTD.;
CEPHALON, INC.; JOHNSON & JOHNSON; JANSSEN PHARMACEUTICALS, INC.;
ORTHO-MCNEIL-JANSSEN PHARMACEUTICALS, INC., nka Janssen Pharmaceuticals,
Inc.; JANSSEN PHARMACEUTICA, INC, nka Janssen Pharmaceuticals, Inc.; NORAMCO,
INC.; ENDO HEALTH SOLUTIONS, INC.; ENDO PHARMACEUTICALS, INC.;
ALLERGAN, PLC, fka Actavis, PLC; ALLERGAN FINANCE, LLC, fka Actavis, Inc., fka
Watson Pharmaceuticals, Inc.; WATSON LABORATORIES, INC; ACTAVIS, LLC; ACTAVIS
PHARMA, INC., fka Watson Pharma, Inc.; MALLINCKRODT, PLC; MALLINCKRODT, LLC

               Defendants - Appellees



     Upon consideration of the appellant's motion to voluntarily dismiss the appeal herein

pursuant to Rule 42(b), Federal Rules of Appellate Procedure,
  Case: 1:17-md-02804-DAP Doc #: 1393 Filed: 02/26/19 2 of 2. PageID #: 38585



  It is ORDERED that the motion is GRANTED and the appeal is dismissed.

                                           ENTERED PURSUANT TO RULE 45(a),
                                           RULES OF THE SIXTH CIRCUIT
                                           Deborah S. Hunt, Clerk


Issued: February 25, 2019
                                           ___________________________________
